AS FILED WITH THE SECURITIES AND EXCHANGE COMMISSION ON NOVEMBER 18, 2014 Registration Nos. 333- 333- 333- and 333- SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-3 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 PSEG POWER LLC (Exact name of registrant as specified in charter) DELAWARE 22-3663480 (State or other jurisdiction of (I.R.S. Employer Identification No.) incorporation or organization) SEE TABLE OF ADDITIONAL REGISTRANTS ON THE FOLLOWING PAGE 80 PARK PLAZA, P.O. BOX 1171 NEWARK, NEW JERSEY 07101-1171 (973) 430-7000 (Address, including zip code, and telephone number, including area code, of registrants’ principal executive offices) CAROLINE DORSA EXECUTIVE VICE PRESIDENT AND CHIEF FINANCIAL OFFICER PSEG POWER LLC 80 PARK PLAZA, P.O. BOX 1171 NEWARK, NEW JERSEY 07101-1171 430-7000 (Name, address, including zip code, and telephone number, including area code, of agent for service for each registrant) WITH COPIES TO: M. COURTNEY MCCORMICK, ESQUIRE JAMES O’CONNOR, ESQUIRE DEPUTY GENERAL COUNSEL SIDLEY AUSTIN LLP PUBLIC SERVICE ENTERPRISE GROUP INCORPORATED 80 PARK PLAZA, P.O. BOX 1171 NEW YORK, NEW YORK 10019 NEWARK, NEW JERSEY 07101-1171 APPROXIMATE DATE OF COMMENCEMENT OF PROPOSED SALE TO THE PUBLIC: From time to time, after the Registration Statement becomes effective, as determined by market conditions and other factors. If the only securities being registered on this Form are being offered pursuant to dividend or interest reinvestment plans, please check the following box. ☐ If any of the securities being registered on this Form are to be offered on a delayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933, other than securities offered only in connection with dividend or interest reinvestment plans, please check the following box. ☒ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering. ☐ If this Form is a post-effective amendment filed pursuant to Rule 462(c) under the Securities Act, check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.☐ If this Form is a registration statement pursuant to General Instruction I.D. or a post-effective amendment thereto that shall become effective upon filing with the Commission pursuant to Rule 462(e) under the Securities Act, check the following box. ☒ If this Form is a post-effective amendment to a registration statement filed pursuant to General Instruction I.D. filed to register additional securities or additional classes of securities pursuant to Rule 413(b) under the Securities Act, check the following box. ☐ (continued on following page) Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer ☐ Accelerated filer ☐ Non-accelerated filer ☒ Smaller reporting company ☐ (Do not check if a smaller reporting company) CALCULATION OF REGISTRATION FEE Title Of Each Class Of Securities To Be Registered (1) Amount To Be Registered (2) Proposed Maximum Offering Price Per Unit (2) Proposed Maximum Aggregate Offering Price (2) Amount of Registration Fee (3) PSEG Power LLC Senior Debt Securities Guarantees with respect to Senior Debt Securities Total Securities registered hereunder may be sold separately, together or as units with other securities registered hereunder. There is being registered hereunder a presently indeterminate principal amount of PSEG Power LLC Senior Debt Securities and related Guarantees of PSEG Energy Resources & Trade LLC, PSEG Fossil LLC and PSEG Nuclear LLC for which no separate consideration will be received. In accordance with Rules 456(b) and 457(r) under the Securities Act of 1933, as amended (the “Securities Act”), the Registrants are deferring payment of all of the registration fee except for the $83,685.60 of fees previously paid with respect to $1,500,000,000 aggregate amount of securities which were previously registered on registration statement on Form S-3 (No. 333-175397) (the “Prior Registration Statement”), which securities as of the date hereof are unsold. The Prior Registration Statement was originally filed with the Securities and Exchange Commission on July 8, 2011 and was declared effective on August 30, 2011. Pursuant to Rule 457(p) under the Securities Act, such unutilized filing fee may be applied to the filing fee payable pursuant to this Registration Statement. TABLE OF ADDITIONAL REGISTRANTS The following direct subsidiaries of PSEG Power LLC will guarantee the Senior Debt Securities of PSEG Power LLC and are additional Registrants under this registration statement. Name of Additional Registrant* Jurisdiction of Organization I.R.S. Employer Identification Number PSEG Energy Resources & Trade LLC Delaware 22-3663483 PSEG Fossil LLC Delaware 22-3663481 PSEG Nuclear LLC Delaware 22-3663482 * The address, including zip code, and telephone number, including area code, of the principal executive officers of each of the Registrants listed in this table are the same as those of PSEG Power LLC. PROSPECTUS Senior Debt Securities We may offer from time to time, together or separately, one or more series of our unsecured senior debt securities. The Debt Securities will rank equally with all of our other unsubordinated and unsecured indebtedness. The Debt Securities will be fully and unconditionally guaranteed jointly and severally by our three principal operating subsidiaries as described in this prospectus. The guarantees rank equally with these subsidiaries’ unsecured and unsubordinated indebtedness. When a particular series of Debt Securities is offered, we will prepare a prospectus supplement setting forth the particular terms of the offered Debt Securities. You should read this prospectus and any prospectus supplement carefully before you make any decision to invest in the Debt Securities. The Senior Debt Securities may be offered in amounts, at initial offering prices, and on terms to be determined at the time of offering. We will sell the Debt Securities directly, through agents, underwriters or dealers as designated from time to time, or through a combination of such methods. If any such agents, underwriters or dealers are involved in the sale of the Debt Securities in respect of which this prospectus is being delivered, the names of such agents, underwriters or dealers and any applicable agent’s commission, underwriter’s discount or dealer’s purchase price and the net proceeds to us from such sale will be set forth in, or may be calculated on the basis set forth in, the applicable prospectus supplement. See “Plan of Distribution” for possible indemnification arrangements for any such agents, underwriters and dealers. This prospectus may not be used to consummate sales of the Debt Securities without the delivery of one or more prospectus supplements. Neither the Securities and Exchange Commission nor any state securities commission has approved or disapproved of these securities or passed on the adequacy or accuracy of this prospectus. Any representation to the contrary is a criminal offense. Investing in our Debt Securities involves risks. You should carefully review “Risk Factors” beginning on page 6 of this prospectus, as well as the risk factors contained in our most recently filed Annual Report on Form 10-K and our other periodic reports filed with the Securities and Exchange Commission and incorporated by reference into this prospectus before you invest in any of our Debt Securities. The date of this prospectus is November 18, 2014. TABLE OF CONTENTS Page About this Prospectus 3 Where You Can Find More Information 3 Forward-Looking Statements 4 PSEG Power LLC 5 Risk Factors 6 Consolidated Ratios of Earnings to Fixed Charges 8 Use of Proceeds 8 Description of Debt Securities 8 Plan of Distribution 28 Legal Opinions 29 Experts 29 2 ABOUT THIS PROSPECTUS This prospectus is part of a registration statement that PSEG Power LLC filed with the Securities and Exchange Commission (the “SEC”) utilizing a “shelf” registration process. Under this shelf process, we may, from time to time, sell the Debt Securities described in this prospectus in one or more offerings of one or more series. Each time we sell Debt Securities, we will provide a prospectus supplement that will contain specific information about the terms of that offering. The prospectus supplement may also add, update or change information contained in this prospectus. You should read both this prospectus and any prospectus supplement together with the additional information described under the heading “Where You Can Find More Information.” We believe that we have included or incorporated by reference all information material to investors in this prospectus, but certain details that may be important for specific investment purposes have not been included. To see more detail, you should read the exhibits filed with or incorporated by reference into the registration statement. WHERE YOU CAN FIND MORE INFORMATION We file annual, quarterly and current reports and other information with the SEC. You may read and copy any material on file with the SEC at the SEC’s Public Reference Room at treet, N.E., Washington, D.C. 20549. Our filings are also available to the public over the Internet at the SEC’s web site at http://www.sec.gov. Please call the SEC at 1-800-SEC-0330 for further information on the Public Reference Room. The SEC allows us to “incorporate by reference” information that we file with it, which means that we can disclose important information to you by referring you to those documents. The information incorporated by reference or deemed incorporated by reference is an important part of this prospectus, and information that we file later with the SEC will be deemed to automatically update and supersede this incorporated information. We incorporate by reference the following documents filed with the SEC. • Our Annual Report on Form 10-K for the year ended December 31, 2013; • Our Quarterly Reports on Form 10-Q for the quarters ended March 31, 2014, June 30, 2014 and September 30, 2014; and • Our Current Reports on Form 8-K filed on February 21, 2014 and July 17, 2014. We also incorporate by reference any future filings made with the SEC under Section 13(a), 13(c), 14, or 15(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”), on or after the date of this prospectus and prior to the termination of any particular offering of Debt Securities, except, in each case, for current reports on Form 8-K containing only disclosure furnished under items 2.02 or 7.01 of Form 8-K and exhibits relating to such disclosure, unless otherwise specifically stated in the Form 8-K. You can get a free copy of any of the documents incorporated by reference by making an oral or written request directed to: Vice President, Investor Relations PSEG Services Corporation 80 Park Plaza, 6th Floor
